      Case 1:19-cv-01542-LJV-JJM Document 63 Filed 08/23/21 Page 1 of 9




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 THE POWER AUTHORITY OF THE
 STATE OF NEW YORK, ex rel. SOLAR
 LIBERTY ENERGY SYSTEMS, INC.,

              Plaintiff,                               19-CV-1542-LJV-JJM
                                                       DECISION & ORDER
       v.

 ADVANCED ENERGY INDUSTRIES,
 INC.,

              Defendant.




                                   INTRODUCTION


      On October 23, 2018, the plaintiff, the Power Authority of the State of New York

(“Power Authority”), by and through a qui tam relator, Solar Liberty Energy Systems,

Inc. (“Solar Liberty”), filed an amended complaint under the New York False Claims Act

(“NYFCA”) in New York State Supreme Court, Erie County. Docket Item 1-5. On

November 15, 2019, the defendant, Advanced Energy Industries, Inc. (“Advanced

Energy”), removed the action to this Court. Docket Item 1.

      On December 6, 2019, Solar Liberty moved to remand. Docket Item 7. A week

later, Advanced Energy moved to dismiss for failure to state a claim, Docket Item 11,

and on January 3, 2020, Solar Liberty cross-moved to amend its complaint, Docket Item

14-2. On October 9, 2020, this Court denied Solar Liberty’s motion to remand and

Advanced Energy’s motion to dismiss and granted Solar Liberty’s motion to amend.

Docket Item 28.
       Case 1:19-cv-01542-LJV-JJM Document 63 Filed 08/23/21 Page 2 of 9




       After Solar Liberty filed a second amended complaint, see Docket Item 30, this

Court referred the matter to United States Magistrate Judge Jeremiah J. McCarthy for

all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B). Docket Items 36, 47.

On February 19, 2021, Advanced Energy moved to transfer venue under 28 U.S.C.

§ 1404(a), arguing that a forum-selection clause in its contract with Solar Liberty

required that this case be transferred to the United States District Court for the District

of Colorado. Docket Item 48. On March 5, 2021, Solar Liberty responded, Docket Item

49, and on March 12, 2021, Advanced Energy replied, Docket Item 50.

       On March 23, 2021, Judge McCarthy issued a Decision and Order (“D&O”)

denying the motion to transfer venue. Docket Item 55. Judge McCarthy found that

Advanced Energy had waived its venue objection by “fil[ing] a 12(b)(6) motion [to]

dismiss[]” and “resort[ing] to the forum[-]selection clause[]” in the contract “[o]nly after

that motion was unsuccessful.” Id. at 4. On April 6, 2021, Advanced Energy objected to

the D&O, Docket Item 56; on April 28, 2021, Solar Liberty responded, Docket Item 59;

and on May 12, 2021, Advanced Energy replied, Docket Item 60.

       This Court has carefully and thoroughly reviewed the record in this case; the

D&O; the objection, response, and reply; and the materials submitted to Judge

McCarthy. Based on that review, the Court affirms Judge McCarthy’s D&O denying

Advanced Energy’s motion to transfer venue.1




       1 The Court assumes familiarity with the facts alleged in the second amended
complaint, Docket Item 30, and Judge McCarthy’s analysis in the D&O, Docket Item 55,
as well as the procedural history of this case.

                                               2
       Case 1:19-cv-01542-LJV-JJM Document 63 Filed 08/23/21 Page 3 of 9




                                 STANDARD OF REVIEW


       Under Rule 72(a) of the Federal Rules of Civil Procedure, when a party timely

objects to a magistrate judge’s decision on a non-dispositive matter, “the district judge in

the case must . . . modify or set aside any part of the order that is clearly erroneous or is

contrary to law.” Id.; see also 28 U.S.C. § 636(b)(1)(A). “[A] finding is ‘clearly

erroneous’ when although there is evidence to support it, the reviewing court on the

entire evidence is left with the definite and firm conviction that a mistake has been

committed.” Anderson v. Bessemer City, 470 U.S. 564, 573 (1985) (quoting United

States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)). A decision is contrary to law

“when it fails to apply or misapplies relevant statutes, case law[,] or rules of procedure.”

Catskill Dev., L.L.C. v. Park Place Entrn’t Corp., 206 F.R.D. 78, 86 (S.D.N.Y. 2002)

(citation omitted). Unlike de novo review for dispositive matters, which is without

deference, see Zervos v. Verizon New York, Inc., 252 F.3d 163, 168 (2d Cir. 2001), the

standard of review for non-dispositive decisions is “highly deferential”: a district court

“may not reject a magistrate judge’s non-dispositive order ‘merely because the [district]

court would have decided the matter differently.’” Davis v. 2191 Niagara Street, LLC,

351 F. Supp. 3d 394, 410 (W.D.N.Y. 2019) (citing Rubin v. Valicenti Advisory Svcs.,

Inc., 471 F. Supp. 2d 329, 333 (W.D.N.Y. 2007)).


                                        DISCUSSION


       28 U.S.C. § 1404(a) provides that “[f]or the convenience of parties and

witnesses, in the interest of justice, a district court may transfer any civil action to any

other district or division where it might have been brought or to any district or division to


                                               3
       Case 1:19-cv-01542-LJV-JJM Document 63 Filed 08/23/21 Page 4 of 9




which all parties have consented.” Generally, “a district court considering a [section]

1404(a) motion . . . must evaluate both the convenience of the parties and various

public-interest considerations . . . and decide whether, on balance, a transfer would

serve ‘the convenience of parties and witnesses’ and otherwise promote ‘the interest of

justice.’” Atl. Marine Constr. Co. v. United States Dist. Ct. for Western Dist. of Tex., 571

U.S. 49, 62-63 (2013) (citing 28 U.S.C. § 1404(a)).

       “The calculus changes, however, when the parties’ contract contains a valid

forum-selection clause . . . .” Id. at 63. “When the parties have agreed to a valid forum-

selection clause, a district court should ordinarily transfer the case to the forum

specified in that clause. Only under extraordinary circumstances unrelated to the

convenience of the parties should a [section] 1404(a) motion be denied.” Id. at 62.

       To determine whether a forum-selection clause is enforceable, courts in this

circuit consider “(1) ‘whether the clause was reasonably communicated to the party

resisting enforcement’; (2) whether the clause is ‘mandatory or permissive’ . . . ; and (3)

‘whether the claims and parties involved in the suit are subject to the forum selection

clause.’” Martinez v. Bloomberg LP, 740 F.3d 211, 217 (2d Cir. 2014) (quoting Phillips

v. Audio Active Ltd., 494 F.3d 378, 383 (2d Cir. 2007)). “If the forum clause was

communicated to the resisting party, has mandatory force[,] and covers the claims and

parties involved in the dispute, it is presumptively enforceable.” Id. (citing Phillips, 494

F.3d at 383). “A party can overcome this presumption only by . . . ‘making a sufficiently

strong showing that enforcement would be unreasonable or unjust, or that the clause

was invalid for such reasons as fraud or overreaching.’” Id. (citing Phillips, 494 F.3d at

383-84 (quoting M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 15 (1972))).



                                              4
       Case 1:19-cv-01542-LJV-JJM Document 63 Filed 08/23/21 Page 5 of 9




       There is a “strong public policy” in favor of enforcing forum-selection clauses.

Wachovia Bank Nat’l Ass’n v. EnCap Golf Holdings, LLC, 690 F. Supp. 2d 311, 327

(S.D.N.Y. 2010) (quoting Roby v. Corp. of Lloyd’s, 996 F.2d 1353, 1361 (2d Cir. 1993)).

Nevertheless, a court may find that a party has waived a venue objection “when [the]

party takes actions that are inconsistent with it.” See Ferraro Foods, Inc. v. M/V IZZET

INCEKARA, 2001 WL 940562, at *3 (S.D.N.Y. Aug. 20, 2021) (citing cases). “Courts

have found implied waiver of venue where a party has repeatedly represented that

venue is appropriate[] or actively pursued substantive motions.” Id. at *4 (citing Orb

Factory Ltd. v. Design Science Toys, 6 F. Supp. 2d 203, 206-07 (S.D.N.Y. 1998);

Altman v. Liberty Equities Corp., 322 F. Supp. 377, 378) (S.D.N.Y. 1971)). Conversely,

“no waiver has been found where parties merely participated in pretrial motions[ or]

moved to dismiss after discovery has been completed . . . . ” Id. (internal citation

omitted) (citing Sherman v. Moore, 86 F.R.D. 471, 473-74 (S.D.N.Y.1980) (collecting

cases)).

       “Whether a party has impliedly waived objections to venue is a fact-intensive

inquiry,” id., and “[t]here is no clear boundary . . . [indicating] what action a party may

take during the pretrial stage and still invoke its venue objection and what conduct on its

part will constitute waiver of that defense,” Krape v. PDK Labs Inc., 194 F.R.D. 82, 86

(S.D.N.Y. 1999) (alterations in original) (citation omitted). For example, the court in

Kasper Global Collection & Brokers, Inc. v. Global Cabinets & Furniture Mfrs. Inc., 952

F. Supp. 2d 542 (S.D.N.Y. 2013), found that the defendants did not waive enforcement

of a forum-selection clause when they did not “assert[] the forum-selection clause as an

affirmative defense in [their] [a]nswer[s]” but “den[ied the p]laintiff’s allegation that venue



                                              5
       Case 1:19-cv-01542-LJV-JJM Document 63 Filed 08/23/21 Page 6 of 9




was proper” and sought “enforcement of the forum-selection clause . . . [in] their first

motion to the [c]ourt.” 952 F. Supp. 2d at 567-88. In American Int’l Group Europe S.A.

(Italy) v. Franco Vago Int’l, Inc., 756 F. Supp. 2d 369 (S.D.N.Y. 2010), on the other

hand, the court found that the defendant waived its venue objection when it failed to

assert the forum-selection clause in its answer, “attempt[ed] to implead third-party

defendants[,] and file[d] several affidavits, affirmations, and memoranda of law . . . all

before [] assert[ing] the forum[-]selection clause in its brief in opposition to [the

plaintiff’s] motion for summary judgment.” 756 F. Supp. 2d at 380; see also id. at 380-

81 (“While courts in this district have held that a defendant that files a cross-claim and

impleads a third-party does not necessarily waive its right to subsequently assert a

forum[-]selection clause, those cases invariably involve defendants who referred to the

clause in their answers, or who filed timely pre-answer motions to dismiss on the

grounds of the forum selection clause.”); Mateco, Inc. v. M/V Elli, 103 F. Supp. 2d 70,

72-73 (D.P.R. 2000) (finding waiver when the defendant did not raise the forum-

selection clause as an affirmative defense, participated in discovery for over a year, filed

a counterclaim, and requested that the plaintiffs provide counter security).

       The facts here lie between these examples. Advanced Energy did not move to

dismiss the case for improper venue in state court but instead removed the matter to

this Court. See Docket Item 1. In its answer, Advanced Energy asserted the forum-

selection clause as an affirmative defense. See Docket Item 35 at ¶ 73 (“Plaintiff has

violated the terms of the applicable warranty by failing to bring this matter in a federal

court in Denver, Colorado[,] or in state court in Fort Collins, Colorado. As such,

Defendant intends to preserve its argument that Plaintiff has filed its claims in an



                                               6
      Case 1:19-cv-01542-LJV-JJM Document 63 Filed 08/23/21 Page 7 of 9




improper venue.”). But that was a defense of improper venue under Federal Rule of

Civil Procedure 12(b)(3), see id., a defense that clearly was waived when Advanced

Energy moved to dismiss under Rule 12(b)(6), see Docket Item 11, without raising it in

that motion, see Fed. R. Civ. P. 12(h)(1)(a). And in that motion, Advanced Energy did

not ask for dismissal or transfer based on the forum-selection clause at all; instead,

Advanced Energy argued only that Solar Liberty had failed to state a viable claim under

the NYFCA. See generally Docket Item 11-1.

       The motion to dismiss mentioned in passing that Advanced Energy believed the

case should be litigated in Colorado. See id. at 17. But it did so only in the context of

arguing that this case was a private contract dispute masquerading as a false claims

case.2 Id. (“Solar Liberty incorrectly brought this case under the NYFCA and

purportedly on behalf of the Power Authority in an obvious effort to avoid the agreed-

upon exclusive jurisdiction of Colorado courts pursuant to its contract with Advanced

Energy.”). Similarly, in its response to the motion to remand, Advanced Energy

mentioned venue only in passing and only to support its argument that Solar Energy

had mischaracterized its claims. See Docket Item 13 at 13.

       This Court agrees with Advanced Energy that only removing the case—or only

moving to dismiss for failure to state a claim—would not waive its ability to enforce the

forum-selection clause. See Docket Item 56 at 7-8. But that is not what happened

here. Advanced Energy raised the forum-selection clause in an affirmative defense of




       2This Court rejected this argument in its October 9 decision and order denying
the motion to dismiss and finding that Solar Liberty stated a claim under the NYFCA.
Docket Item 28.

                                             7
       Case 1:19-cv-01542-LJV-JJM Document 63 Filed 08/23/21 Page 8 of 9




improper venue, but it also filed several documents—including a substantive motion to

dismiss—that did not ask for dismissal on venue grounds or to transfer venue.

       Whether all that constituted a waiver is a much closer question. And precisely

because that question is a close one, this Court cannot say that Judge McCarthy’s

finding waiver—after reviewing the relevant law—was clearly erroneous. See Krape,

194 F.R.D. at 86 (explaining that “[t]here is no clear boundary” between pre-trial

behavior that constitutes waiver and behavior that does not). That is especially so

because a court has “broad discretion” to decide a motion to transfer, Phillips v. Reed

Grp., Ltd., 955 F. Supp. 2d 201, 214 (S.D.N.Y. 2013), discretion that rested with Judge

McCarthy here.

       Absent legal error, a clearly erroneous factual determination, or an abuse of

discretion, a district court should not interfere with the discretion of a magistrate judge to

whom a matter has been referred. See, e.g., Carmona v. Wright, 233 F.R.D. 270, 276

(N.D.N.Y. 2006) (“[M]agistrate judges have broad discretion to regulate nondispositive

matters, and reversal is warranted only if that discretion is abused.”). Judge McCarthy

committed no legal error and made no clearly erroneous factual finding; for that reason,

he did not abuse his discretion in denying the motion to transfer venue. And for that

reason, this Court will not disturb his decision.




                                              8
      Case 1:19-cv-01542-LJV-JJM Document 63 Filed 08/23/21 Page 9 of 9




                                    CONCLUSION


         The D&O, Docket Item 55, is AFFIRMED, and Advanced Energy’s motion to

transfer, Docket Item 48, is DENIED. The case is referred back to Judge McCarthy for

further proceedings consistent with the referral order of February 5, 2021, Docket

Item 47.

         SO ORDERED.



Dated:         August 23, 2021
               Buffalo, New York



                                             /s/ Lawrence J. Vilardo
                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




                                           9
